Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 5 TO CREDIT, SECURITY AND MANAGEMENT AGREEMENT

 

This AMENDMENT NO. 5 TO CREDIT, SECURITY AND MANAGEMENT AGREEMENT (this
“Amendment”) is made as of September 14, 2020, by and among SARATOGA INVESTMENT
FUNDING LLC, a Delaware limited liability company, as borrower (the “Borrower”),
SARATOGA INVESTMENT CORP., a Maryland corporation, as Performance Guarantor (the
“Performance Guarantor”), SARATOGA INVESTMENT ADVISORS, LLC, a Delaware limited
liability company, as Manager (the “Manager”), each Lender party hereto, MADISON
CAPITAL FUNDING LLC, as administrative agent (the “Administrative Agent”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”),
not in its individual capacity, but solely as the custodian (together with its
successors and assigns in such capacity, the “Custodian”). Capitalized terms
used and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Performance Guarantor, the Manager, the financial
institutions signatory thereto as Lenders, the Administrative Agent and the
Custodian, each entered into that certain Credit, Security and Management
Agreement, dated as of July 30, 2010, as restated by that certain Amendment No.
1 to Credit, Security and Management Agreement dated as of February 24, 2012, as
amended by that certain Amendment No. 2 to Credit, Security and Management
Agreement dated as of September 17, 2014, as amended by that certain Amendment
No. 3 to Credit, Security and Management Agreement dated as of May 18, 2017 and
as further amended by that certain Amendment No. 4 to Credit, Security and
Management Agreement dated as of April 24, 2020 (as further amended, restated or
otherwise modified, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that Administrative Agent and Lenders make
certain amendments with respect to the Credit Agreement as set forth herein; and

 

WHEREAS, Borrower, Performance Guarantor, Manager, Administrative Agent,
Custodian, and Lenders are willing to enter into this Amendment upon the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the matters set forth in the recitals and
the covenants and provisions herein set forth, and other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement.

 

2. Amendments to the Credit Agreement. As of the Fifth Amendment Effective Date
(hereinafter defined), the Credit Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A hereto.

 





 

 

3. Representations and Warranties. Each of the Borrower, the Performance
Guarantor and the Manager represents and warrants as of the date of this
Amendment as follows (provided that, with respect to the representations and
warranties in clause (g) below, the Borrower shall make such representations and
warranties solely with respect to Section 4.1 of the Credit Agreement, the
Performance Guarantor shall make such representations and warranties solely with
respect to Section 4.2 of the Credit Agreement, and the Manager shall make such
representations and warranties solely with respect to Section 7.5 of the Credit
Agreement):

 

(a) it is duly organized, validly existing, and in good standing under the laws
of the jurisdiction of its formation, and has full power, authority and legal
right to own or lease its properties and conduct its business as such business
is presently conducted;

 

(b) the execution and delivery of this Amendment and the consummation of the
transactions provided for herein have been duly authorized by it by all
necessary action on the part of such Person;

 

(c) The execution and delivery of this Amendment, the performance by it of the
transactions contemplated hereby and the fulfillment of the terms hereof will
not conflict with or result in any breach of any of the terms and provisions of,
and will not constitute (with or without notice or lapse of time or both) a
default under, its organizational documents or any material Contractual
Obligation of such Person;

 

(d) this Amendment has been duly executed and delivered by it;

 

(e) this Amendment constitute the legal, valid and binding obligation of it
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

 

(f) all material approvals, authorizations, consents, orders or other actions of
any Person or of any Governmental Authority (if any) required in connection with
the due execution, delivery and performance by it of this Amendment have been
obtained;

 

(g) the representations and warranties set forth in Sections 4.1, 4.2 and 7.5 of
the Credit Agreement are true and correct on and as of the date hereof (except
to the extent such representations and warranties expressly relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); and

 

(h) no event has occurred, or would result from this Amendment, that constitutes
an Event of Default or a Default or a Manager Event.

 





 

 

4. Conditions to Effectiveness. This Amendment shall become effective (the
“Fifth Amendment Effective Date”) on the date on which:

 

(a) each party hereto shall have delivered an executed signature page to the
Administrative Agent;

 

(b) the Administrative Agent shall have received the fees set forth in the Fee
Letter dated as of the date hereof by and between the Administrative Agent and
the Borrower; and

 

(c) the Administrative Agent shall have received such other documents,
instruments, agreements and legal opinions as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Amendment.

 

5. Costs and Expenses. The Borrower hereby affirms its obligation under Section
12.8 of the Credit Agreement to reimburse the Administrative Agent for all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.

 

6. Post-Closing Delivery of Secretary’s Certificate. The Administrative Agent
shall have received a Secretary’s Certificate (i) within 10 Business Days of the
date hereof with respect to the Borrower and the Manager, and (ii) within 15
Business Days of the date hereof with respect to the Performance Guarantor, each
in form and substance reasonably satisfactory to the Administrative Agent.

 

7. Miscellaneous.

 

(a) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(b) This Amendment shall constitute a Transaction Document.

 

(c) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by e-mail in portable document format
(.pdf) or facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(d) In case any provision in or obligation under this Amendment shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(e) This Amendment contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings.

 

(f) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER: SARATOGA INVESTMENT FUNDING LLC     By: /s/ Christian Oberbeck  
Name:  Christian Oberbeck   Title: CEO   MANAGER: SARATOGA INVESTMENT ADVISORS,
LLC     By: /s/ Henri Steenkamp   Name: Henri Steenkamp   Title: Chief
Compliance Officer   PERFORMANCE GUARANTOR: SARATOGA INVESTMENT CORP.     By:
/s/ Christian Oberbeck   Name: Christian Oberbeck   Title: CEO   ADMINISTRATIVE
AGENT AND LENDER: MADISON CAPITAL FUNDING LLC, as Administrative Agent and
Lender       By: /s/ David Kelly   Name: David Kelly   Title:  Director  
CUSTODIAN: U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Custodian     By: /s/ Biko Burt   Name: Biko Burt   Title: Vice
President

 

Amendment No. 5 to Credit, Security and Management Agreement

 



 

 

Exhibit A

 

Amended Credit Agreement

 

(attached)

 

 

 



 

 